Citation Nr: 1756893	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  11-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee
 
 
THE ISSUES
 
1. Entitlement to service connection for a skin disorder.
 
2. Entitlement to an increased rating for a lumbar strain, currently evaluated at 40 percent.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from October 1979 to June 1991. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Nashville, Tennessee and Cleveland, Ohio.   The case was certified by to the Board by the Nashville RO.
 
The Veteran testified at a hearing in April 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.
 
The case was remanded in June 2016 for further development.  An April 2017 rating decision increased the rating for a lumbar strain to 40 percent disabling.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
 
FINDINGS OF FACT
 
1. The Veteran has a current chronic skin disorder characterized by skin rashes which had its onset during her active duty service.
 
2. In a September 2017 written statement to VA, the Veteran requested to withdraw the appeal regarding entitlement to an increased rating for lumbar spine strain.

CONCLUSIONS OF LAW
 
1. A skin disorder characterized by skin rashes was incurred in service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).
 
2. The criteria for withdrawal of an appeal regarding entitlement to an increased rating for a lumbar strain have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claim

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. §§ 1111, 1137.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b).
 
When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises. The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).
 
The Veteran contends that she has a chronic skin disorder which began during her active duty service.  She testified at her April 2016 Board hearing that she was stationed at Fort Bliss in El Paso, Texas following service entry in 1979.   She testified that while so stationed she was consistently in the field anywhere from 60 to 120 days.  She also testified that Fort Bliss is similar to being in a desert, and that being outside all the time caused her to develop skin rashes.  The Veteran indicated that the rashes would appear on her face, back, legs, and arms, and that she received treatment at sick call for rashes at various times from 1979 to 1985, while in the military.  She alleged that her rashes continued after she was transferred to Germany.  The Veteran asserts that she currently has a skin disorder and attributes it to her military service.  
 
The Veteran's July 1979 entry enlistment examination did not reflect a skin disability.  Thus, the Veteran is presumed sound upon entry onto active duty. Subsequent service treatment records reflect complaints and treatment for skin rashes.  In November 1979, the Veteran visited sick call with complaints of a rash on her legs.  She was assessed with probable contact dermatitis.  The Veteran returned to sick call in May 1980 with complaints of a rash lasting for three weeks.  She was diagnosed with dermatitis of unknown etiology.  In October 1980, the Veteran complained of itchiness on her chest, back, and hair.  Physical examination of the Veteran revealed small, light brown patches on her chest and back.  She was diagnosed with atopic dermatitis and prescribed Atarax.  

At a December 1983 sick call visit, the Veteran reported a nightly rash with raised welts.  After physical examination testing, the Veteran was diagnosed with emotional urticaria.  The Veteran returned to sick call in February 1985 with complaints of a rash.  Examination of the Veteran reflected brownish spots on her back and right shoulder.  She was diagnosed with rule out tinea versicolor.  In November 1987, the Veteran visited sick call for treatment of facial eczema.  An August 1989 examination also noted the Veteran's diagnosis of urticarial angioedema.  At a May 1991 discharge examination the Veteran's skin was clinically evaluated as normal.  
 
In October 2008, the Veteran was afforded a VA examination for her claimed skin disorder.  Following that examination the VA examiner found no current medical evidence of a skin disorder.  The Veteran subsequently submitted a May 2016 medical statement from a VA physician noting that she is currently receiving treatment for allergic urticaria, a diagnosed skin disability.  The Board remanded the case for further development.
 
In June 2017, the Veteran was afforded another VA examination.  The examiner noted the Veteran's long and chronic history of skin disease consistent with atopic dermatitis and urticaria.  He explained that both atopic dermatitis and urticarial are often triggered without warning, but heat and sunlight are common triggers and exacerbating factors of both conditions.  Ultimately the VA examiner opined that the Veteran's current skin condition was at least as likely as not incurred during service due to her exposure to heat, sand, and sun light.  The Board agrees.
 
In light of the June 2017 VA examiner's opinion, the Board finds adequate medical evidence which establishes that the Veteran has a current skin disorder, verified by the examiners at her VA examinations, which had its onset during her active duty service.  The doctrine of reasonable doubt must is resolved in the Veteran's favor.  Hence, entitlement to service connection for a skin disorder characterized by skin rashes is granted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 

Increased rating claim

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).
 
In September 2017 correspondence, the Veteran expressed a desire to withdraw the appeal concerning her claim of entitlement to an increased rating for a lumbar strain.  Therefore, there remains no allegation of errors of fact or law for appellate consideration with regards to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it must be dismissed.


ORDER
 
Entitlement to service connection for a skin disorder characterized by skin rashes is granted.
 
The claim of entitlement to an increased rating for a lumbar strain is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


